DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-2 and 5-21 are currently pending.  Claims 12-19 are withdrawn from further consideration as being drawn to an nonelected invention.  In response to the Office Action mailed 9/18/2020 applicant amended claims 1 and 20-21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190196259 A1 to Lee et al. in view of US 20110176328 A1 to Anandan et al.
Regarding Claim 1.  Lee discloses a color filter sheet, comprising: a base substrate (Fig. 2 substrate SUB1); a first quantum dot light-emitting portion located on the base substrate (See Fig. 2 first wavelength conversion part WC1, para 54), wherein the first quantum dot light-emitting portion has a light incident surface departing from the base substrate (See Fig. 2) and a light emergent surface facing the base substrate (See Fig. 2), the first quantum dot light-emitting portion is configured to emit light having a second wavelength after excitation with light having a first wavelength from the light incident surface (para 53), wherein the light incident surface of the first quantum dot light-emitting portion is a convex surface (See Fig. 2 and Fig. 3). 
Lee does not specifically disclose that the convex surface does not comprise a plane.
However, Anandan discloses a quantum dot light-emitting portion located on a base substrate, wherein the light incident surface of the first quantum dot light-emitting portion is a convex surface and does not comprise a plane (See Fig. 10, para 45), as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the convex surface does not comprise a plane.
Regarding Claim 2.  Lee further discloses a second quantum dot light-emitting portion located on the base substrate (See Fig. 2 second wavelength conversion part WC2, para 54), wherein the second quantum dot light-emitting portion has a light incident surface departing from the base substrate (See Fig. 2) and a light emergent surface facing the base substrate (See Fig. 2), the second quantum dot light-emitting portion is configured to emit light having a third wavelength after excitation with light having a first wavelength from the light incident surface (para 53), wherein the third wavelength is different from the second wavelength, wherein the light incident surface of the second quantum dot light-emitting portion is a convex surface (See Fig. 2). 
Regarding Claim 5.  Lee further discloses a transparent portion for transmitting light having a first wavelength located on the base substrate (Fig. 2 third wavelength conversion part WC3, para 53). 
Regarding Claim 6.  Lee further discloses the light having the first wavelength is blue light (para 53), and one of the light having the second wavelength and the light having the third wavelength is red light and the other one is green light (para 53). 
Regarding Claim 9.  Lee further discloses a Bragg reflection layer, wherein the Bragg reflection layer is located at a side of the first quantum dot light-emitting portion departing from the base substrate, and is configured to at least transmit a part of light having a first wavelength emitted from a light source; and/or configured to at least partially reflect light having a second wavelength emitted from the first quantum dot light-emitting portion toward the Bragg reflection layer (See Fig. 3). 
Regarding Claim 10.  Lee further discloses a Bragg reflection layer (See Fig. 3), wherein the Bragg reflection layer is located at a side of the second quantum dot light-emitting 
Regarding Claim 11.  Lee further discloses a display apparatus, comprising a light source (Fig. 3 LG1, para 70) and the color filter sheet according to claim 1 (See Fig. 2), wherein the light source has a light emergent side facing the base substrate of the color filter sheet (See Fig. 2 and Fig. 3), and the light source is configured to emit light having the first wavelength (para 70). 
Regarding Claim 20.  Anandan further discloses a ratio of a distance from a vertex of the light incident surface of the first quantum dot light-emitting portion to a bottom of the first quantum dot light-emitting portion to a distance from a boundary of the light incident surface of the first quantum dot light-emitting portion to the bottom of the first quantum dot light-emitting portion is between 1 and 5 (see at least Fig. 10 it is noted that any point on the periphery may be chosen to meet this limitation). 
Regarding Claim 21.  Anandan further discloses a ratio of a distance from a vertex of the light incident surface of the second quantum dot light-emitting portion to a bottom of the second quantum dot light-emitting portion to a distance from a boundary of the light incident surface of the second quantum dot light-emitting portion to the bottom of the second quantum dot light-emitting portion is between 1 and 5 (See at least Fig. 10 it is noted that any point on the periphery may be chosen to meet this limitation). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190196259 A1 to Lee et al.
Regarding Claim 7.  As stated above Lee discloses all the limitations of base claim 1.
Lee further discloses wherein a pixel defining layer is present on the base substrate (See Fig. 2), the first quantum dot light-emitting portion is located in a first opening of the pixel defining layer (See Fig. 2), 

However, Lee discloses a convex surface with a radius of curvature to emit light toward the light emission surface (See Fig. 3).  The radius of curvature as it is compared to the length of the first opening is result-effective variables. In that, it the opening was too large compared to the radius of curvature it will provide less effective light emission, but if the opening was too small compared to the radius of curvature it will be less effective in directing light toward the emission surface.    
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the convex surface of the first quantum dot light-emitting portion has a radius of curvature in a range of 1 to 5 times the length of the first opening to provide effective light emission as it is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Regarding Claim 8. As stated above Lee discloses all the limitations of base claim 2.
Lee further discloses the second quantum dot light-emitting portion is located in a second opening of the pixel defining layer (See Fig. 2), 
Lee does not specifically disclose that the convex surface of the second quantum dot light-emitting portion has a radius of curvature in a range of 1 to 5 times the length of the second opening

Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the convex surface of the second quantum dot light-emitting portion has a radius of curvature in a range of 1 to 5 times the length of the second opening to provide effective light emission as it is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EDMOND C LAU/Primary Examiner, Art Unit 2871